   Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 1 of 24




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

           v.                       Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 5
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 2 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 3 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 4 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 5 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 6 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 7 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 8 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 9 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 10 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 11 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 12 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 13 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 14 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 15 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 16 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 17 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 18 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 19 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 20 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 21 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 22 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 23 of 24
Case 1:19-cv-02578-TFH Document 18-12 Filed 11/13/20 Page 24 of 24
